Order entered April 19, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01446-CR

                               BRYAN LEE MORRIS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-83729-2016

                                             ORDER
       The reporter’s record, requested on November 20, 2018, was due March 2, 2019. When

it was not filed, we notified court reporter Indu Bailey by postcard dated March 6, 2019 that it

was overdue and directed her to file the reporter’s record by April 5, 2019. To date, the

reporter’s record has not been filed and we have had no communication from Ms. Bailey.

       We ORDER the complete reporter’s record filed within TWENTY DAYS OF THE

DATE OF THIS ORDER. We caution Ms. Bailey that the failure to file the reporter’s record

by that date will result in the Court taking whatever remedies it has available to ensure this

appeal proceeds in a more timely fashion, which may include ordering that she not sit as a court

reporter until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Edgeworth,

Presiding Judge, 219th Judicial District Court; Indu Bailey, official court reporter, 219th Judicial

District Court; and to counsel for all parties.



                                                     /s/     ROBERT D. BURNS, III
                                                             CHIEF JUSTICE